


Exhibit 10.37

 

ASPEN TECHNOLOGY, INC.

 

AMENDED AND RESTATED
1995 DIRECTORS STOCK OPTION PLAN

 

1.                                       Definitions.    As used in this 1995
Directors Stock Option Plan of Aspen Technology, Inc., the following terms shall
have the following meanings:

 

1.1   Change in Corporate Control means the date on which any individual,
corporation, partnership or other person or entity (together with its
“Affiliates” and “Associates,” as defined in Rule 12b-2 under the Securities
Exchange Act of 1934) “beneficially owns” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) in the aggregate 20% or more of the outstanding
shares of capital stock of the Company entitled to vote generally in the
election of directors of the Company.

 

1.2   Code means the Internal Revenue Code of 1986, as amended.

 

1.3   Company means Aspen Technology, Inc.

 

1.4   Fair Market Value at any date means the closing price on the NASDAQ
National Market on the last business day before that date.

 

1.5   Grant Date means the date on which an Option is granted, as specified in
Sections 5 and 6.

 

1.6   Option means an option to purchase shares of the Stock granted under the
Plan.

 

1.7   Option Agreement means an agreement between the Company and an Optionee,
setting forth the terms and conditions of an Option.

 

1.8   Option Price means the price paid by an Optionee for an Option under this
Plan.

 

1.9   Option Share means any share of Stock of the Company transferred to an
Optionee upon exercise of an Option pursuant to this Plan.

 

1.10 Optionee means a person to whom an Option shall have been granted under the
Plan.

 

1.11 Plan means this 1995 Directors Stock Option Plan of the Company.

 

1.12 Stock means common stock, $.10 par value, of the Company.

 

2.                                       Purpose.    This 1995 Directors Stock
Option Plan is intended to encourage ownership of the Stock by non-employee
directors of the Company and to provide additional incentive for them to promote
the success of the Company’s business.

 

3.                                       Term of the Plan.    Options under the
Plan may be granted not later than November 30, 2005.

 

--------------------------------------------------------------------------------


 

4.                                       Stock Subject to the Plan.    At no
time shall the number of shares of the Stock then outstanding which are
attributable to the exercise of Options granted under the Plan plus the number
of shares then issuable upon exercise of outstanding options granted under the
Plan exceed 440,000 shares, subject, however, to the provisions of Section 11 of
the Plan. Shares to be issued upon the exercise of Options granted under the
Plan may be either authorized but unissued shares or shares held by the Company
in its treasury. If any Option expires or terminates for any reason without
having been exercised in full, the shares not purchased thereunder shall again
be available for Options thereafter to be granted.

 

5.                                       First Grants to Certain
Directors.    Each individual who was not, within the 12 months preceding his or
her first election to the Board of Directors, either an officer or employee of
the Company or any subsidiary of the Company and who is serving as a director
immediately after the 1995 Annual Meeting of Stockholders or who is first
elected to the Board of Directors during the term of the Plan (whether elected
at an annual or special stockholders’ meeting or by action of the Board of
Directors) shall be granted an Option to purchase 24,000 shares of Stock. Each
Option shall (i) have an exercise price equal to 100% of the Fair Market Value
of the Stock on the Grant Date, and (ii) become exercisable in 12 quarterly
installments, beginning with the last day of the calendar quarter following the
Grant Date, but only if the Optionee remains a director of the Company on the
respective dates. The Option Period shall be ten years from the Grant Date.

 

6.                                       Subsequent Grants to Certain
Directors.    Each individual who continues as a non-employee director following
any Annual Meeting of Stockholders of the Company shall be granted, on the date
of that Annual Meeting of Stockholders, an Option to purchase 8,000 shares of
Stock. Each Option shall (i) have an Exercise Price equal to 100% of the Fair
Market Value of the Stock on the Grant Date and (ii) become exercisable in four
quarterly installments, beginning with the third anniversary of the Grant Date,
but only if the Optionee remains a director of the Company on the respective
dates. The Option Period shall be ten years from the Grant Date.

 

7.                                       Exercise of Option.    An Option may be
exercised only by giving written notice, in the manner provided in Section 15
hereof, specifying the number of shares as to which the Option is being
exercised, accompanied by (a) full payment for such shares in the form of check
or bank draft payable to the order of the Company, or (b) certificates
representing shares of the Stock with a current Fair Market Value equal to the
Option Price of the shares to be purchased, or (c) irrevocable instructions to a
brokerage firm to sell a sufficient number of the Option Shares to generate the
full exercise price and to pay over to the Company such proceeds of sale.
Receipt by the Company of such notice and payment shall constitute the exercise
of the Option or a part thereof. The Company shall thereafter deliver or cause
to be delivered to the Optionee a certificate or certificates for the number of
shares then being purchased by the Optionee. Such shares shall be fully paid and
nonassessable. If any law or applicable regulation of the Securities and
Exchange Commission or other body having jurisdiction in the premises shall
require the Company or the Optionee to take any action in connection with shares
being purchased upon exercise of the option, exercise of the option and delivery
of the certificate or certificates for such shares shall be postponed until
completion of the necessary action, which shall be taken at the Company’s
expense. Upon a Change in Corporate Control, each outstanding Option shall
immediately become fully exercisable.

 

--------------------------------------------------------------------------------


 

8.                                       Transferability of Options.    Options
shall not be transferable, otherwise than by will or the laws of descent and
distribution, and may be exercised during the life of the Optionee only by the
Optionee.

 

9.                                       Stock Purchase Agreement.    Each
Optionee exercising an option, at the request of the Company, will be required
to sign a Stock Purchase Agreement representing in form satisfactory to counsel
for the Company that he or she will not transfer, sell or otherwise dispose of
the Option Shares at any time purchased by him or her, upon the exercise of any
portion of the Option, in a manner which would violate the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder; and the Company may, at its discretion, make a notation on any
certificates issued upon exercise of options to the effect that such certificate
may not be transferred except after receipt by the Company of an opinion of
counsel satisfactory to it to the effect that such transfer will not violate
such Act and such regulations, and may issue “stop transfer” instructions to its
transfer agent, if any, and make a “stop transfer” notation on its books as
appropriate. Such Stock Purchase Agreement shall include such other provisions
as the Committee may determine are appropriate.

 

10.                                 Termination of Service.    In the event that
the Optionee’s service as a director ends for any reason other than death, the
Option, to the extent exercisable at termination, may be exercised by the
Optionee at any time within 30 days after termination unless terminated earlier
by its terms. If termination of service results from the death of the Optionee,
the Option, to the extent exercisable at the date of death, may be exercised by
the person to whom the Option is transferred by will or the applicable laws of
descent and distribution, at any time within 12 months after the date of death,
unless terminated earlier by its terms.

 

11.                                 Adjustment of Number of Shares.    Each
Option Agreement shall provide that in the event of any capital adjustments
including stock splits, stock contractions, stock dividends, reclassifications,
exchanges and substitutions, occurring after the date of the option and prior to
the exercise in full of the option, the number of shares for which the option
may be exercised and the price per share shall be proportionately adjusted. In
the event of any such change in the outstanding Stock, the Stock available for
the purpose of the Plan, as stated in Section 4 hereof, and the grants provided
by Sections 5 and 6 shall be correspondingly adjusted.

 

12.                                 Stock Reserved.    The Company shall at all
times during the term of the Option reserve and keep available such number of
shares of the Stock as will be sufficient to satisfy the requirements of this
Plan and shall pay all fees and expenses necessarily incurred by the Company in
connection therewith.

 

13.                                 Limitation of Rights in the Option
Shares.    An Optionee shall not be deemed for any purpose to be a stockholder
of the Company with respect to any of the Option Shares except to the extent
that the Option shall have been exercised with respect thereto and, in addition,
a certificate shall have been issued therefor and delivered to the Optionee.

 

14.                                 Termination and Amendment of the
Plan.    The Board of Directors of the Company may at any time terminate the
Plan or make such amendment to the Plan as it shall deem

 

--------------------------------------------------------------------------------


 

advisable, provided that, except as provided in Section 11, it may not, without
the approval by the holders of a majority of the Stock, change the classes of
persons eligible to receive Options, increase the maximum number of shares
available for option under the Plan or extend the period during which Options
may be granted or exercised and it may not amend the Plan more than once in any
six-month period except to the extent necessary to comply with applicable
Federal income tax laws and regulations. No termination or amendment of the Plan
may, without the consent of the Optionee to whom any Option shall theretofore
have been granted, adversely affect the rights of such Optionee under such
Option. The Company may also, in its discretion, permit any option to be
exercised prior to the date on which it vests.

 

15.                                 Notices.    Any communication or notice
required or permitted to be given under the Plan shall be in writing, and mailed
by registered or certified mail or delivered in hand, if to the Company, to its
Chief Financial Officer at Ten Canal Park, Cambridge, MA 02141 and, if to the
Optionee, to the address as the Optionee shall last have furnished to the
Company.

 

*    *    *    *    *

 

AMENDMENT TO
AMENDED AND RESTATED
1995 DIRECTORS STOCK OPTION PLAN

 

Section 4 of the Aspen Technologies, Inc. Amended and Restated 1995 Directors
Stock Option Plan is hereby amended, subject to stockholder approval, by
deleting the first sentence thereof and replacing it with the following
sentence:

 

“At no time shall the number of shares of the Stock then outstanding which are
attributable to the exercise of Options granted under the Plan plus the number
of shares then issuable upon exercise of outstanding options granted under the
Plan exceed 800,000 shares, subject, however, to the provisions of Section 11 of
the
Plan.”                                                                                 
 

 

 

 

 

Approved by the Board of Directors,
May 29, 2003

 

Approved by the Stockholders, August 
13, 2003

 

--------------------------------------------------------------------------------
